Citation Nr: 1747106	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-19 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a compensable rating for peptic ulcer disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his mother W.B., and his brother W.B.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Army from June 1978 to June 1981.  His decorations included the Marksman Badge with M-16 and .38 Caliber Pistol Bars.

This case comes before the Board of Veterans' Appeals (the Board) from January 2011 and June 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans' Law Judge (VLJ) in September 2015.  A transcript of that proceeding has been associated with the claims file.

This case was remanded by the Board in December 2015 and December 2016 for additional development.  With respect to the Veteran's claim for a psychiatric disorder, that development has been completed and the case has been returned for adjudication.  Stegall v. West, 11 Vet. App. 268 (1998).  However, additional development is necessary for the Veteran's increased rating claim.

The issue of entitlement to a compensable rating for peptic ulcer disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Other than a personality disorder, the Veteran has not had a valid psychiatric disorder at any time during the pendency of his claim for service connection.  
2.  Personality disorders are not diseases or injuries subject to VA compensation benefits within the meaning of applicable law.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disorder has not been met, and a personality disorder is not a disability for which VA compensation may be awarded.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 4.9, 4.125, 4.127 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in August 2010 and September 2011 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2017).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.  

Additionally, the Veteran was provided a hearing before the undersigned VLJ in September 2015.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in December 2015 to obtain outstanding VA and private medical records; obtain personnel records; obtain Social Security Administration (SSA) disability records; and afford the Veteran examinations for his claimed acquired psychiatric and gastrointestinal disorders.  The requested private medical, personnel, and SSA disability records were obtained and VA examinations were provided in February 2016.  However, the requested VA medical records were not obtained.  In December 2016, the Board remanded the claim to obtain outstanding VA medical records, and to afford the Veteran a new psychiatric examination.  Records were obtained in December 2016 and the Veteran was provided a VA psychiatric examination in January 2017, with an addendum opinion obtained in April 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

Psychiatric Disorder

The Veteran seeks service connection for an acquired psychiatric disorder which he asserts is related to his military service, or is caused or aggravated by his service-connected peptic ulcer disease.  See July 2011 Notice of Disagreement, September 2015 VA Form 646.  

In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2017).  

This claim turns on the first Hickson element, specifically whether the Veteran has a valid diagnosis of an acquired psychiatric disorder.  The claims file contains several instances of diagnoses of psychiatric disorders, including major depressive disorder, mood disorder, pain disorder, and anxiety disorder.  See August 3, 2010 VA medical record, February 2013 VA examination report, and April 20, 2013 VA medical record.  

However, VA examination reports dated in February 2016 and January 2017 indicate that these diagnoses are invalid.  The February 2016 VA examiner opined that due to significant concerns regarding the credibility of the Veteran's self-reported psychological symptoms, she could not ethically provide a diagnosis.  The examiner explained that the Veteran was administered a structured interview specifically designed to determine the credibility of reported psychopathology symptoms, and that the Veteran's total score was significantly above the cutoff.  The Veteran's score indicated his responses were inconsistent with persons diagnosed with any mental illness, and that he endorsed an unusual course of illness that was inconsistent with the course of most psychiatric disorders recognized in clinical practice.  The Veteran was administered other tests to evaluate the possibility of exaggeration of mental health symptoms; the results of these tests suggested a motivated attempt to appear severely mentally ill.  The examiner added that the Veteran's profile was inconsistent with symptoms reported by persons with genuine mental illness.  The examiner concluded that given the multiple lines of evidence suggesting the Veteran's reports were not reliable, a diagnosis could not be provided.

The January 2017 VA examiner reached the same conclusion, observing that the Veteran continued to report vague and atypical mental health symptomatology that was inconsistent with his prior reports and objective medical evidence.  The examiner commented that despite the Veteran's report of daily auditory and / or visual hallucinations, there was no evidence of any formal thought disorder.  Moreover, the Veteran was able to follow all conversation to logical conclusions and never appeared to be responding to any internal stimuli despite his self-reported high frequency of hallucinations.  The examiner opined that in light of the evidence of record, the Veteran failed to meet the full DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM) IV and 5 diagnostic criteria for a mental health diagnosis other than Cluster B Personality Disorder symptomatology.  The examiner added that the Veteran did not have any mental disorder that had its clinical onset during service or was related to any in-service event, or that was caused or aggravated by his service-connected peptic ulcer disease.

In an April 2017 addendum, the January 2017 VA examiner opined that the only acquired psychiatric disorder present since July 2010 was Other Specified Personality Disorder (Cluster B traits), and reiterated his support for that conclusion based on the findings in the January 2017 VA examination report.

The Board finds the reports of the April 2016 and January 2017 VA examiners to be highly probative given that they are the product of clinical examination of the Veteran, a comprehensive review of the claims file including previous diagnoses of record, and the expertise of two VA psychologists.  As such, the Board finds that the only valid psychiatric diagnosis evident during the appeal period is Other Specified Personality Disorder (Cluster B traits).  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

VA regulations provide that personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection).

Although service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder, the record contains no evidence to support such a finding.  38 C.F.R. §§ 4.9, 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App. 240.  

Accordingly, the Board finds that service connection for a personality disorder is not warranted, and the appeal must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for a psychiatric disorder, to include a personality disorder, is denied.


REMAND

The Veteran seeks a compensable rating for his service-connected peptic ulcer disease.  By way of background, service connection for peptic ulcer disease was established in a January 2006 rating decision.  At that time, the AOJ assigned a noncompensable rating under Diagnostic Code 7304-7346.  The AOJ stated that the Veteran had gastroesophageal reflux disease (GERD) manifested by epigastric pain with regurgitation, consistent with a noncompensable rating.  It appears that the AOJ rated the Veteran's disability using the criteria for Diagnostic Code 7346, despite characterizing his service-connected disability as peptic ulcer disease.

In the June 2012 rating decision, which is the decision on appeal in this case, the AOJ denied a compensable rating because the evidence did not show the Veteran currently had peptic ulcer disease or hiatal hernia, ostensibly relying upon Diagnostic Code 7304, which pertains to gastric ulcers.  Given that the AOJ has evaluated the Veteran's peptic ulcer disease under Diagnostic Codes 7304 and 7346, the Board finds it appropriate to consider both in terms of evaluating the severity of the Veteran's peptic ulcer disease.

However, there is conflicting medical evidence of record regarding the severity of the Veteran's symptoms.  For example, a September 2011 Disability Benefits Questionnaire (DBQ) indicated that the Veteran had recurrent vomiting and melena four or more times a year lasting an average of 1 to 9 days per episode.  Yet the Veteran's treatment records prior to and following the September 2011 DBQ consistently show he denied vomiting and melena.  See, e.g., February 26, 2011, March 13, 2011, April 22, 2011, September 27, 2011, and December 26, 2011 Parkland medical records.  

Additionally, the Veteran's symptoms have been attributed to nonservice-connected conditions.  Notably, a May 2012 VA opinion noting the Veteran's chronic stomach complaints had no known etiology, and that his reports of abdominal complaints included malingering, drug seeking behavior, helicobacter pylori, and inguinal hernia.  An October 2016 VA medical record ascribed the Veteran's abdominal pain to nonservice-connected irritable bowel syndrome (IBS) or nerve strain resulting from obesity.  Furthermore, at no time has an examiner indicated the severity of the Veteran's symptoms, specifically whether they are productive of considerable or severe impairment of health, as specified in Diagnostic Code 7346.

Therefore, the Board finds that a retrospective medical opinion is appropriate in this case.  In Chotta v. Peake, 22 Vet. App. 80 (2008) the Court of Appeals for Veterans Claims held that VA's duty to assist may include a need to obtain a "retrospective medical opinion" to ascertain past severity of disability where a rating must be assigned for a long-ago period and insufficient evidence is presented to support rating the disability over that period.  Though the circumstances here differ from those in Chotta in that the period of review is not in the distant past, the conflicting medical evidence and variety of Veteran's gastrointestinal diagnoses warrants a medical opinion to reconcile the inconsistent medical evidence and determine the severity of the Veteran's service-connected disability for the duration of the appeal period.

Accordingly, the case is REMANDED for the following actions:

1.  Forward the Veteran's claims file and a copy of this remand to an appropriate VA examiner for a retrospective medical opinion addressing the severity of the Veteran's peptic ulcer disease since July 2010. If the examiner determines that the Veteran must be contacted for interview, or reexamined for the purposes of this inquiry, such additional development should be performed.

The examiner is asked to evaluate the Veteran's condition in terms of the criteria listed under Diagnostic Codes 7304 and 7346.

Specifically, the examiner is asked to opine whether the medical evidence demonstrates that the Veteran had mild ulcer with recurring symptoms once or twice yearly; moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging 10 days in duration, or with continuous moderate manifestations; moderately severe ulcer less than severe but with impairment of health manifested by anemia and weight loss, or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year; or severe ulcer with pain only partially relieved by standard ulcer therapy, periodic vomiting, recurrent hematemesis or melena, with manifestations of anemia and weight loss productive of definite impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7304 (2017).

The examiner is also asked to state whether the medical evidence demonstrates that the Veteran had two or more of the symptoms for the 30 percent evaluation of less severity; persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).

2.  Review the examination report for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

3.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


